OPINION OF THE COURT
Per Curiam.
On April 28, 1999, the respondent was sentenced in the County Court, Westchester County, before the Honorable Peter M. Leavitt, to two concurrent terms of four days’ incarceration *99to be served on two weekends, and five years’ probation based on her pleas of guilty under Indictment No. 1515-98 and S.C.I. No. 01455-99 to two counts (one count under each accusatory instrument) of operating a motor vehicle while intoxicated, as a felony, in violation of Vehicle and Traffic Law § 1192 (3).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon her conviction of a felony.
Accordingly, the Grievance Committee’s motion is granted. The respondent is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., S. Miller, O’Brien, Ritter and Feuerstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Lisa Perl, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Lisa Perl is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law.